Title: To Thomas Jefferson from William Vallance, 22 March 1802
From: Vallance, William
To: Jefferson, Thomas


            
              Philada., 22nd March, 1802.
            The Petition of William Vallance, Respectfully sheweth.
            That having been in the Service of the United States, on board a Cutter in the Service of the States aforesaid, as first Mate for the space of Twenty Months, the greater part of the Time under the Command of Captn. Isaac Roach and the latter part under Captn. George Price. Had my Sentiments been uniform with Those to whom I was subordinate, no doubt I might have continued longer; but to my inexpressable satisfaction, that cause of Fear no more exists, and am therefore induced to make a Tender of my services, and solicit the command of the Revenue Cutter now building at this Port. My pretentions, Sir, rest on my ability and proficiency in that line and the recommendatory proof, which I hope, to your satisfaction, I shall be able to furnish: By serving a regular Time, I have obtained a sufficient knowledge of the Bay and River Delaware, as to entitle me to hold a first rate Branch as Pilot, and for many years have been Master of Vessels in the Mercantile Line, but at present out of employ. Should you therefore be pleased to give me the Appointed and Command of the Cutter aforesaid, be assured, Sir, that nothing on my part shall be wanting to render my Station satisfactory to You and usefull to my Country, And in gratefull remembrance by,
            Sir, Your most Obedient, and very Humble Servt.
            William Vallance
          